Exhibit 21 HealthSouth Corporation Subsidiary List Subsidiary Name State of Incorporation D/B/A Names Advantage Health Harmarville Rehabilitation Corporation PA HealthSouth Harmarville Rehabilitation Hospital; Harmarville Transitional Rehabilitation Unit Advantage Health, LLC DE HealthSouth Sports Medicine & Rehabilitation Center of Shelton; Advantage Health Sports Therapy North, Inc.; HealthSouth St. Joseph's Healthcare Center AnMed Enterprises, Inc./HealthSouth, L.L.C. SC AnMed Health Rehabilitation Hospital, an affiliate entity of AnMed Health and HealthSouth Corporation BJC / HEALTHSOUTH Rehabilitation Center, LLC AL The Rehabilitation Institute of St. Louis; The Orthopedic Center, Millikan Hand Center Beaumont Rehab Associates Limited Partnership DE HealthSouth Rehabilitation Center - Beaumont; HealthSouth Rehabilitation Center - Jasper; HealthSouth Rehabilitation Center - Nederland; HealthSouth Rehabilitation Hospital ofBeaumont Central Arkansas Rehabilitation Associates, L.P. DE St Vincent Rehabilitation Hospital CMS Jonesboro Rehabilitation, Inc. DE HealthSouth Rehabilitation Hospital of Jonesboro CMS Rehab of WF, L.P. DE HealthSouth Rehabilitation Hospital of Wichita Falls; HealthSouth Home Health Agency of Wichita Falls CMS Topeka Rehabilitation, Inc. DE Central Louisiana Rehab Associates LP DE HealthSouth RehabilitationHospital of Alexandria Collin County Rehab Associates Limited Partnership DE HealthSouth Plano Rehabilitation Hospital; HealthSouth Rehabilitation Specialists-Lewisville; HealthSouth Rehabilitation Specialists - Plano; Healthsouth Plano Laboratory for Sleep Disorders Continental Medical of Arizona, Inc. DE Continental Medical Systems, Inc. DE HEALTHSOUTH West Gables Rehabilitation Hospital Continental Rehabilitation Hospital of Arizona, Inc. DE HCA Wesley Rehabilitation Hospital, Inc. DE Wesley Rehabilitation Hospital, An Affiliate of HealthSouth; Wesley Home Health HCS Limited HealthSouth /GHS, LLC PA Geisinger HEALTHSOUTH Rehabilitation Hospital; Geisinger HEALTHSOUTH Rehabilitation Center of Danville; Geisinger HEALTHSOUTH Rehabilitation Center of Berwick; Geisinger HEALTHSOUTH Rehabilitation Center of Montoursville; Geisinger HealthSouth Rehabilitation Center of Selinsgrove; Geisinger HealthSouth Rehabilitation - Hospital Outpatient Center HealthSouth/Maine Medical Center Limited Liability Company ME New England Rehabilitation Hospital Of Portland, a Joint Venture of Maine Medical Center And HEALTHSOUTH HealthSouth Aviation, LLC DE HealthSouth-Cypress Real Estate, LLC DE HEALTHSOUTH LTAC of Sarasota, Inc. DE HealthSouth Ridgelake Hospital HealthSouth Mesa Rehabilitation Hospital, LLC DE HealthSouth East Valley Rehabilitation Hospital HEALTHSOUTH OF HENDERSON, INC. DE HealthSouth Rehabilitation Hospital of Henderson; HealthSouth Home Health of Henderson HealthSouth of Mechanicsburg, Inc. DE HEALTHSOUTH Rehabilitation of Mechanicsburg - Acute Rehab Hospital; HEALTHSOUTH L.I.F.E. (Living Independently in Functional Environments);HEALTHSOUTH Rehabilitation Hospital of Mechanicsburg HealthSouth of Midland, Inc. DE HealthSouth Rehabilitation Hospital of Midland/Odessa HealthSouth of Sarasota Limiited Partnership AL HEALTHSOUTH Rehabilitation Hospital Of Sarasota; HealthSouth Rehabilitation Center - University; Healthsouth Bee Ridge Outpatient Therapy Center; HEALTHSOUTH Aaron Mattes Therapy Center HEALTHSOUTH OF SEA PINES LIMITED PARTNERSHIP AL HealthSouth Sea Pines Rehabilitation Hospital; Sea Pines Home Health Services HEALTHSOUTH OF YORK, LLC DE HealthSouth Rehabilitation Hospital of York; HealthSouth Rehabilitation Center of Industrial Highway; HealthSouth Rehabilitation Center - Shrewsbury; HEALTHSOUTH Rehabilitation Center - Red Lion; HealthSouth Rehabilitation Center of Tyrone; HealthSouth Rehabilitation Center - Shrewsbury; HealthSouth Therapy at Home; HEALTHSOUTH - Normandie Drive; HealthSouth Rehabilitation Center - Chester Square HealthSouth Owned Hospitals Holdings, LLC DE HEALTHSOUTH of Yuma, Inc. DE HEALTHSOUTH Properties, LLC DE HEALTHSOUTH Real Estate, LLC DE HEALTHSOUTH Real Property Holding, LLC DE HEALTHSOUTH Rehabilitation Center, Inc. SC HealthSouth Rehabilitation Hospital; HealthSouth Sports Medicine & Rehabilitation Center HealthSouth Rehabilitation Hospital of Arlington Limited Partnership AL HEALTHSOUTH Rehabilitation Hospital of Arlington HealthSouth Rehabilitation Hospital of South Jersey, LLC DE HealthSouth Rehabilitation Hospital of Vineland HEALTHSOUTH Specialty Hospital, Inc. TX HealthSouth Medical Center; HealthSouth Dallas Medical Center; HSMC Home Health; HealthSouth Medical Center HEALTHSOUTH Sub-Acute Center of Mechanicsburg, Inc. DE HealthSouth Regional Specialty Hospital HEALTHSOUTH of Altoona, LLC DE HealthSouth Rehabilitation Hospital of Altoona; HealthSouth Rehabilitation Center - Regency Square; HealthSouth Bedford Rehabilitation Center; HealthSouth Rehabilitation Center - Blair Orthopedics; HealthSouth Rehabilitation Center - Tyrone; HealthSouth Rehabilitation and Orthopedics Center - Altoona; HealthSouth Rehabilitation Center - Meadowbrook Plaza; HealthSouth Rehabilitation Center - Richland; HealthSouth Rehabilitation Center - Edensburg HEALTHSOUTH of Austin, Inc. DE HealthSouth Rehabilitation Hospital of Austin; HealthSouth At Home HEALTHSOUTH of Dothan, Inc. AL HealthSouth Rehabilitation Hospital HealthSouth of East Tennessee, LLC DE HEALTHSOUTH Rehabilitation Hospital HEALTHSOUTH of Erie, LLC DE HealthSouth Rehabilitation Hospital of Erie HEALTHSOUTH of Fort Smith, LLC DE HealthSouth Rehabilitation Hospital ofFort Smith HEALTHSOUTH of Houston, Inc. DE HealthSouth Rehabilitation Hospital of North Houston; HealthSouth Home Health Agency of North Houston HEALTHSOUTH of Montgomery, Inc. AL HealthSouth Rehabilitation Hospital of Montgomery HEALTHSOUTH of Pittsburgh, LLC DE HealthSouth Hospital of Pittsburgh; HealthSouthRehabilitation Center - Monroeville HEALTHSOUTH of Reading, LLC DE HealthSouth Reading Rehabilitation Hospital - Boyertown; HealthSouth Reading Rehabilitation Hospital - Pottstown; HealthSouth ReadingRehabilitation Hospital - Boyertown; HealthSouth Reading Rehab at Home HEALTHSOUTH of San Antonio, Inc. DE HealthSouth Rehabilitation Institute of San Antonio (RIOSA) HEALTHSOUTH of Sewickley, Inc. DE HealthSouth Rehabilitation Hospital of Sewickley HEALTHSOUTH of South Carolina, Inc. DE HealthSouth Rehabilitation Hospital HEALTHSOUTH of Spring Hill, Inc. DE HealthSouth Rehabilitation Hospital of Spring Hill; HealthSouth Home Health of sprint Hill HEALTHSOUTH of Tallahassee LimitedPartnership AL HealthSouth Rehabilitation Hospital of Tallahassee;HealthSouth Sleep Doctors Center HEALTHSOUTH of Texarkana, Inc. DE HealthSouth Rehabilitation Hospital of Texarkana HEALTHSOUTH of Texas, Inc. TX HealthSouth Evaluation Center; HealthSouth Rehabilitation Center -Mid Cities; HealthSouth Evaluation Center; Impairment Center of Ft. Worth; Houston Impairment Center HEALTHSOUTH of Toms River, LLC HealthSouth Rehabilitation Hospital of Toms River HEALTHSOUTH of Utah, Inc. DE HealthSouth Rehabilitation Hospital of Utah HEALTHSOUTH/Deaconess, L.L.C. IN HealthSouth Deaconess Rehabilitation Hospital HealthSouth/Maine Medical Center Limited Liability Company ME HEALTHSOUTH/Methodist Rehabilitation Hospital Limited Partnership TN HEALTHSOUTH Rehabilitation Center; HealthSouth Rehabilitation Hospital - North HealthSouth of Ft. Lauderdale LimitedPartnership AL HealthSouth Comprehensive Pain Care Center; HealthSouth Occupational Rehabilitation & Hand Therapy Center;HealthSouth Sunrise Comprehensive Pain Care Center; HealthSouth Sunrise Outpatient Center; HealthSouth Sunrise Outpatient Center at Forest Trace;HealthSouth Sunrise Rehabilitation Hospital HealthSouth of Midland, Inc. DE HealthSouth Home Care of Midland-Odessa; HealthSouth Rehabilitation Hospital of Midland HealthSouth of Nittany Valley, Inc. DE HealthSouth Nittany Valley Rehabilitation Hospital; HealthSouth Rehabilitation Center of Lewistown; HealthSouth Rehabilitation Center of Mifflintown; HealthSouth of Treasure Coast, Inc. DE HealthSouth Treasure Coast Rehabilitation Hospital Healthsouth Bakersfield Rehabilitation Hospital Limited Partnership AL HealthSouth Bakersfield Rehabilitation Hospital Healthsouth Meridian Point Rehabilitation Hospital Limited Partnership AL HealthSouth Scottsdale Rehabilitation Hospital Healthsouth Northern KentuckyRehabilitation Hospital LimitedPartnership AL HealthSouth Northern Kentucky Rehabilitation Hospital HealthSouth Rehabilitation Center of New Hampshire, Ltd. AL HEALTHSOUTH Rehabilitation Hospital HealthSouth Rehabilitation Hospital of Altoona, LLC DE HEALTHSOUTH Rehabilitation Hospital of Altoona; HEALTHSOUTH Rehabilitation Center - Regency Square; HEALTHSOUTH Rehabilitation Center - Tyrone; HEALTHSOUTH Rehabilitation Center - Ebensburg; HEALTHSOUTH Rehabilitation Center - Medowbrook Plaza; HEALTHSOUTH Rehabilitation Center - Bedford Healthsouth Rehabilitation Hospital ofArlington Limited Partnership AL HEALTHSOUTH Rehabilitation Hospital of Arlington HealthSouth Rehabilitation Hospital of Desert Canyon, LLC DE Desert Canyon Rehabilitation Hospital HealthSouth Rehabilitation Hospital of Gadsden, LLC DE HealthSouth Rehabilitation Hospital of Gadsden HealthSouth Rehabilitation Hospital of Manati, LLC DE HealthSouth Rehabilitation Hospital of New Mexico, Inc. AL HEALTHSOUTH Rehabilitation Hospital; HealthSouth Home Health of Albuquerque HealthSouth Rehabilitation Hospital of Northern Virginia, Inc. DE HealthSouth Rehabilitation Hospital of Northern Virginia HealthSouth Rehabilitation Institute of Tucson, LLC ME HEALTHSOUTH Rehabilitation Institute Of Tucson;HealthSouth Home Health of Tucson HealthSouth Valley of the Sun Rehabilitation Hospital LimitedPartnership AL HealthSouth Valley of The Sun Rehabilitation Hospital; HealthSouth Home Health of Phoenix Healthsouth of Largo Limited Partnership AL HealthSouth Rehabilitation Hospital Healthsouth of Sarasota Limited Partnership AL HealthSouthRehabilitation Hospital of Sarasota K.C. Rehabilitation Hospital, Inc. DE Mid America Rehabilitation Hospital Kansas Rehabilitation Hospital, Inc. DE Kansas Rehabilitation Hospital, Kansas Rehabilitation Hospital LTCH; KRH Home Health Lakeshore System Services of Florida, Inc. FL HealthSouthEmerald Coast Rehabilitation Hospital;HealthSouth Emerald Coast Sports & Rehabilitation Center Lakeview Rehabilitation Group Partners KY HEALTHSOUTH Lakeview Rehabilitation Hospital of Central Kentucky; HealthSouth Lakeview Outpatient New England Rehabilitation Management Co, LLC NH New England Rehabilitation Services of Central Massachusetts, Inc. MA Fairlawn Rehabilitation Hospital HealthSouth Specialty Hospital of North Lousiana, LLC LA HealthSouth Specialty Hospital of North Louisiana Piedmont HealthSouth Rehabilitation, LLC SC HEALTHSOUTH Sports & Medicine & Rehabilitation Center Plano Health Associates LP DE Rebound, LLC DE HEALTHSOUTH Lakeshore Rehabilitation Hospital; HEALTHSOUTH Lakeshore Outpatient; HEALTHSOUTH Rehabilitation Hospital Of North Alabama; HEALTHSOUTH Chattanooga Rehabilitation Hospital; HEALTHSOUTH Rehabilitation Hospital Of Huntington; HEALTHSOUTH Cane Creek Rehabilitation Hospital Rehab Concepts Corporation DE Clear Lakes Concepts Corp. Rehabilitation Hospital Corporation Of America, LLC DE HealthSouth Chesapeake Rehabilitation Hospital; HealthSouth Chesapeake Rehab Home Health Agency; HealthSouth Rehabilitation Hospital of Virginia;HealthSouth Western HillsRehabilitation Hospital; HealthSouth Inpatient Rehabilitation Unit at Camden - Clark Memorial Hospital; HEALTHSOUTH Sports Medicine & Rehabilitation Hospital Rehabilitation Hospital of Colorado Springs, Inc. DE HealthSouth Rehabilitation Hospital of Colorado Springs; HealthSouth Home Health of Colorado Springs Rehabilitation Hospital of Fredericksburg, Inc. DE Healthsouth Rehabilitation Hospital of Fredericksburg Rehabilitation Hospital of Nevada - Las Vegas, Inc. DE HEALTHSOUTH Rehabilitation Hospital Of Las Vegas Rehabilitation Hospital of Nevada - Las Vegas, L.P. DE HealthSouth Rehabilitation Hospital -Charleston Clinic; HealthSouthRehabilitation Hospital of Las Vegas Rehabilitation Hospital of Petersburg, Inc. DE Healthsouth Rehabilitation Hospital of Petersburg Rehabilitation Hospital of Phenix City, LLC AL Regional Rehabilitation Hospital Rehabilitation Hosptal of Plano, Inc. TX Rehabilitation Institute Of Western Massachusetts, Inc. MA HealthSouth Rehabilitation Hospital of Western Massachusetts; HealthSouth Sports Medicine andRehabilitation Center - Belchertown Rusk Rehabilitation Center, LLC MO Howard A. Rusk Rehabilitation Center, a Joint Venture of HEALTHSOUTH And The University of Missouri - Columbia Sarasota LTAC Properties, LLC FL Saint Barnabas / HEALTHSOUTH Rehab Center LLC NJ Rehabilitation Hospital of Tinton Falls, A Joint Venture of HealthSouthAnd Monmouth Medical Center SCA-Dalton, Inc. TN Sherwood Rehabilitation Hospital, Inc. DE Southeast Texas Rehabilitation Hospital, Inc. TX Southern Arizona Regional Rehabilitation Hospital, L.P. DE HealthSouth Rehabilitation Hospital of Southern Arizona Tarrant County Rehabilitation Hospital, Inc. TX HEALTHSOUTH City View Rehabilitation Hospital; HealthSouth Rehabilitation Center of Burleson Trident NeuroSciences Center, LLC SC HEALTHSOUTH Rehabilitation Hospital Of Charleston Tyler Rehab Associates LP DE Trinity Mother Frances Rehabilitation Hospital, Affiliated with HealthSouth; Trinity Mother Frances Home Health Services University of Virginia/HealthSouth, L.L.C. VA Sports Medicine & Rehabilitation Center; UVA-HealthSouth RehabilitationHospital Van Matre Rehabilitation Center LLC IL Van Matre HealthSouth Rehabilitation Hospital Vanderbilt Stallworth Rehabilitation Hospital, L.P. TN Vanderbilt Stallworth RehabilitationHospital West Virginia Rehabilitation Hospital, Inc. WV HealthSouth Mountain View Regional Rehabilitation Hospital Western Medical Rehab Associates, L.P. DE HEALTHSOUTH Tustin Rehabilitation Hospital Western Neuro Care, Inc. DE Yuma Rehabilitation Hospital, LLC AZ Yuma Rehabilitation Hospital, A Partnership of HealthSouth & Yuma Regional Medical Center
